    Case: 4:20-cr-00708-CDP-PLC Doc. #: 2 Filed: 11/05/20 Page: 1 of 2 PageID #: 5
                                                                                              f~lElrJl
                                                                                         NOV         5. 2020
                                                                                         U.S. tl!s·r::;ir.T COURT
                                                                                       EASTERN D!S"if!ICT OF MO
                                                                                               ST. LOUIS
                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                        "(
                                                     )
                   Plaintiff,                        )
                                                     ),~~~~~~~~~~~~~




                                                     ~
                       v.
                                                          4:20CR708 CDP/PLC
                                                    )
 BILLY THOMAS,                                      )
                                                    )
                                                    )
 Defendant.                                         )

                                               INDICTMENT

The Grand Jury charges that:

                                                  COUNT I

       On or about May 26, 2020, within the Eastern District of Missouri, the defendant,

                                             BILLY THOMAS,

dld knowingly and willfully transmit in interstate commerce, a communication, in the form of~ email,

to N.H., an employee        of the Social Security Administration, and the communication contained a threat

to injure N.H., specifically, to blow up the Social Security field office-with N.H. in the building.

       In violation of Title 18, United States Code, Section 875(c).

                                                     COUNT II

       On or about May 26, 2020, within the Eastern District o~Missouri, the defendant,

                                             BILLY THOMAS,

did knowingly transfer, possess, or use, in or affecting interstate or foreign commerce, without lawful

authority, a means of identification of another person, to wit: the Missouri-issued driver's license of

A.L., knowing that the means of identification belonged to another actual person, with the intent to

commit, or to aid or abet, or in connection with, any unlawful activity that'---constitutes a violation of
    Case: 4:20-cr-00708-CDP-PLC Doc. #: 2 Filed: 11/05/20 Page: 2 of 2 PageID #: 6



Federal law and a felony under an applicable State law, to wit, communicating an interstate threat in       ~


violation of 18 U.S.C. § 875(c).

     In violation of Title 18, United States Code, Section 1028(a)(7).


                                              COUNT ID

       On or about May 26, 2020, within the Eastern District of Missouri, the defendant,

                                           BILLY THOMAS,

did use threats of force to attempt to intimidate and impede a Social Security Clailns Representative who

was acting in an official capacity to carry out a duty under the Social Security Act.

       In violation of Title 42, United States Code, Section 1320a-8b.

                                                      A TRUE BILL.



                                                      FOREPERSON


JEFFREY B. JENSEN,
United States Attorney



DIANE E.H: KLOCKE, #61670MO
Special Assistant United States Attorney
